DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (“Wu’) (US 2020/0245501 A1) in view of Watamura et al. (“Watamura’) (US 2018/0196468 A1) and further in view of Wang et al. (“Wang”) (US 2019/0361285 A1).
Regarding claim 1, Wu discloses a cover member configured for mounting on an exterior surface of a chassis of a portable information device (as shown in FIG. 1, housing of the bendable apparatus 2, para. 0060), comprising:
a first cover portion (i.e. left housing of the bendable apparatus 2);
a second cover portion (i.e. right housing of the bendable apparatus 2);
a connecting portion (bending member 203) connecting, in a foldable manner, the first cover portion and the second cover portion; and
a heat conductive sheet that extends from the first cover portion to the second cover portion, and through the connecting portion (a film-like heat dissipation member 3 located between the display panel 1 and the bendable apparatus 2, para. 0060 and a heat-conducting material spans the two support members, so that the heat-conducting material covers an entire surface of the bending member, para. 0082).
Wu does not specifically disclose the first cover portion is stationary relative to the chassis and the second cover portion is moveable relative to the chassis.
In a similar field of endeavor of folding portable device, Watamura discloses a first cover portion is stationary relative to a chassis (the second support member 43 is non-slidably attached and fixed to the second chassis member 12B, para. 0063) and a second cover portion is moveable relative to the chassis (the first support member 42 is provided slidably in the X direction crossing the chassis members 12A and 12B along the first chassis member 12A, para. 0061).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the movement as taught by Watamura in the system of Wu in order to increase the flexibility and durability of the device while having a foldable configuration.
The combination of Wu and Watamura does not specifically disclose a first folding line and a second folding line at opposite ends of the connecting portion; wherein the first and second folding lines are disposed to align with opposite edges of a hinge in the portable information device; wherein the first and second folding lines are each in the form of a depression.
In a similar field of endeavor of folding portable device, Wang discloses a first folding line and a second folding line at opposite ends of the connecting portion (there may be a recess vertex interval W1 between the first recess vertex P5 and the second recess vertex P6. This recess interval W1 is defined as the distance between the two recess vertexes in a direction, figs. 1B and 4, para. 0047); wherein the first and second folding lines are disposed to align with opposite edges of a hinge in the portable information device; wherein the first and second folding lines are each in the form of a depression (when the flexible substrate 20 is bent, in view of the Z direction, the buffer element 50 overlaps the first recess 30. Herein, since the first substrate structure 10 comprises the buffer element 50, when the buffer element 50 overlaps the first recess 30, it is a fact that the first substrate structure 10 overlaps the first recess 30. Additionally, as the flexible substrate 20 has the second recess 32, when the flexible substrate 20 is bent, the second recess 32 can also overlap the buffer element 50, fig. 1D, para. 0036).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the folding as taught by Wang in the system of Wu and Watamura in order to reduce stress force at the bending area eliminate the risk of the breakage of the flexible display panel, thereby improving the bending reliability of the flexible display panel and the durability of the product.
Regarding claim 2, Wu discloses an inner cover member (i.e. top surface of the housing of the bendable apparatus 2) that extends from the first cover portion to the second cover portion, and through the connecting portion, and constituting a mounting surface relative to the portable information device, and
an outer cover member (i.e. two support members 201 and 202 of the bendable apparatus 2) that extends from the first cover portion to the second cover portion, and through the connecting portion, and constituting an outer surface of the cover member, wherein the heat conductive sheet is held between the inner cover member and the outer cover member (fig. 1).
Regarding claim 3, Wu discloses the heat conductive sheet includes a pair of protective layers and a graphite sheet held between the pair of protective layers (the film-like heat dissipation member includes a heat dissipation layer 1, and the film-like heat dissipation member may further include a protective layer 2 located on a surface of the heat dissipation layer 1, para. 0061 and the heat-conducting material may be copper foil or graphite, para. 0054).
Regarding claim 4, the combination of Wu and Watamura discloses the protective layer includes:
a first protective member mounted on the first cover portion,
a second protective member mounted on the second cover portion, and an intermediate protective member mounted on the connecting portion, and connecting the first protective member with the second protective member, and
the intermediate protective member is made of material more flexible than materials of the first protective member and the second protective member (an arc between Al and A2 and an arc between Bl and B2 are on different tangent planes of the film-like heat dissipation member, paras. 0063 and 64, figs. 4 and 5 of Wu).
Regarding claim 5, Wu discloses the intermediate protective member is made of polyimide (the elastic material may be foam, rubber, polyimide, or a composite material that is made of polyimide and another organic material, para. 0055 and the protective layer 2 may be made of an elastic material, para. 0061).
Regarding claim 9, Wu discloses a covered portable information device including a cover member mounted on a portable information device (as shown in FIG. 1, housing of the bendable apparatus 2, para. 0060), wherein:
the cover member includes:
a first cover portion (i.e. left housing of the bendable apparatus 2);
a second cover portion (i.e. right housing of the bendable apparatus 2);
a connecting portion (bending member 203) connecting, in a foldable manner, the first cover portion and the second cover portion; and
a heat conductive sheet that extends from the first cover portion to the second cover portion, and through the connecting portion (a film-like heat dissipation member 3 located between the display panel 1 and the bendable apparatus 2, para. 0060 and a heat-conducting material spans the two support members, so that the heat-conducting material covers an entire surface of the bending member, para. 0082); the portable information device includes:
a chassis (i.e. frame of the bendable apparatus 2, fig. 1),
a display mounted on a front surface of the chassis (a display panel 1, fig. 1),
an inner surface of the first cover portion of the cover member (i.e., inner surface of support member 201) is mounted on a back surface of the first chassis, and
the second cover portion (i.e., support member 202, fig. 1) of the cover member projects to a side of the chassis and to cover and uncover the display.
Wu does not specifically disclose the first cover portion is stationary relative to the chassis and the second cover portion is moveable relative to the chassis.
In a similar field of endeavor of folding portable device, Watamura discloses a first cover portion is stationary relative to a chassis (the second support member 43 is non-slidably attached and fixed to the second chassis member 12B, para. 0063) and a second cover portion is moveable relative to the chassis (the first support member 42 is provided slidably in the X direction crossing the chassis members 12A and 12B along the first chassis member 12A, para. 0061).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the movement as taught by Watamura in the system of Wu in order to increase the flexibility and durability of the device while having a foldable configuration.
The combination of Wu and Watamura does not specifically disclose a first folding line and a second folding line at opposite ends of the connecting portion; wherein the first and second folding lines are disposed to align with opposite edges of a hinge in the portable information device; wherein the first and second folding lines are each in the form of a depression.
In a similar field of endeavor of folding portable device, Wang discloses a first folding line and a second folding line at opposite ends of the connecting portion (there may be a recess vertex interval W1 between the first recess vertex P5 and the second recess vertex P6. This recess interval W1 is defined as the distance between the two recess vertexes in a direction, figs. 1B and 4, para. 0047); wherein the first and second folding lines are disposed to align with opposite edges of a hinge in the portable information device; wherein the first and second folding lines are each in the form of a depression (when the flexible substrate 20 is bent, in view of the Z direction, the buffer element 50 overlaps the first recess 30. Herein, since the first substrate structure 10 comprises the buffer element 50, when the buffer element 50 overlaps the first recess 30, it is a fact that the first substrate structure 10 overlaps the first recess 30. Additionally, as the flexible substrate 20 has the second recess 32, when the flexible substrate 20 is bent, the second recess 32 can also overlap the buffer element 50, fig. 1D, para. 0036).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the folding as taught by Wang in the system of Wu and Watamura in order to reduce stress force at the bending area eliminate the risk of the breakage of the flexible display panel, thereby improving the bending reliability of the flexible display panel and the durability of the product.
6.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Watamura and Wang and further in view of Kikinis (US 5,430,609).
Regarding claim 6, the combination of Wu, Watamura and Wang does not specifically disclose the inner cover member has an opening through which the heat conductive sheet is exposed.
In a similar field of endeavor of cooling system in a portable computer, Kikinis discloses a cover member has an opening through which the heat conductive sheet is exposed (fig. 4 illustrates a CPU 23 on a PCB 34 located close to the bottom 31 of a computer's case and mounted facing down. A case opening 41 allows for compressible conduction material 25 to attach directly to the CPU and to an external thermal conducting base plate 33, as a heat sink, col. 3, lines 58-63).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the opening as taught by Kikinis in the system of Wu, Watamura and Wang in order to transfer heat with maximum efficiency to the cooling device.
Regarding claim 7, the combination of Wu, Watamura, Wang and Kikinis discloses the opening is configured to overlap a part where at least one of heat generating elements of the portable information device is positioned when the cover member is mounted on the portable information device (fig. 4 illustrates a CPU 23 on a PCB 34 located close to the bottom 31 of a computer's case and mounted facing down. A case opening 41 allows for compressible conduction material 25 to attach directly to the CPU and to an external thermal conducting base plate 33, as a heat sink, col. 3, lines 58-63).

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Kurma Raju et al. (“Kurma Raju”) (US 2019/0041922 A1), Watamura and further in view of Wang.
Regarding claim 8, Wu discloses a covered portable information device including a cover member mounted on a portable information device (as shown in FIG. 1, housing of the bendable apparatus 2, para. 0060), wherein:
the cover member includes:
a first cover portion (i.e. left housing of the bendable apparatus 2);
a second cover portion (i.e. right housing of the bendable apparatus 2);
a connecting portion (bending member 203) connecting, in a foldable manner, the first cover portion and the second cover portion; and
a heat conductive sheet that extends from the first cover portion to the second cover portion, and through the connecting portion (a film-like heat dissipation member 3 located between the display panel 1 and the bendable apparatus 2, para. 0060 and a heat-conducting material spans the two support members, so that the heat-conducting material covers an entire surface of the bending member, para. 0082); the portable information device includes:
a first chassis (i.e. left frame of the bendable apparatus 2, fig. 1),
a second chassis (i.e. right frame of the bendable apparatus 2, fig. 1) adjacent to the first chassis, and
a hinge connecting (bending member 203), in a foldable manner, the first chassis and the second chassis (the bending member 203 connects between the two support members to overlap the bending region 103, and guides the display panel to be folded or unfolded to be in a planar state relative to the bending region 103, para. 0060),
an inner surface of the first cover portion of the cover member (i.e., inner surface of support member 201) is mounted on a back surface of the first chassis, and
an inner surface of the second cover portion of the cover member portion (i.e., inner surface of support member 202) is mounted on aback surface of the second chassis.
Wu does not specifically disclose the second chassis having a smaller heat generation amount than a heat generation amount of the first chassis.
In a similar field of endeavor of thermal dissipation in a portable computer, of Kurma Raju discloses a second chassis having a smaller heat generation amount than a heat generation amount of a first chassis (first chassis 104 may be treated as a “primary” chassis, and may include the primary electronic components, par. 0031-0032, fig. 1B).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the chassis as taught by Kurma Raju in the system of Wu in order to obtain computing platforms (e.g., system-on-a- chip) to save space for portable device.
The combination of Wu and Kurma Raju does not specifically disclose the first cover portion is stationary relative to the chassis and the second cover portion is moveable relative to the chassis.
In a similar field of endeavor of folding portable device, Watamura discloses a first cover portion is stationary relative to a chassis (the second support member 43 is non-slidably attached and fixed to the second chassis member 12B, para. 0063) and a second cover portion is moveable relative to the chassis (the first support member 42 is provided slidably in the X direction crossing the chassis members 12A and 12B along the first chassis member 12A, para. 0061).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the movement as taught by Watamura in the system of Wu and Kurma Raju in order to increase the flexibility and durability of the device while having a foldable configuration.
The combination of Wu, Kuma Raju and Watamura does not specifically disclose a first folding line and a second folding line at opposite ends of the connecting portion; wherein the first and second folding lines are disposed to align with opposite edges of a hinge in the portable information device; wherein the first and second folding lines are each in the form of a depression.
In a similar field of endeavor of folding portable device, Wang discloses a first folding line and a second folding line at opposite ends of the connecting portion (there may be a recess vertex interval W1 between the first recess vertex P5 and the second recess vertex P6. This recess interval W1 is defined as the distance between the two recess vertexes in a direction, figs. 1B and 4, para. 0047); wherein the first and second folding lines are disposed to align with opposite edges of a hinge in the portable information device; wherein the first and second folding lines are each in the form of a depression (when the flexible substrate 20 is bent, in view of the Z direction, the buffer element 50 overlaps the first recess 30. Herein, since the first substrate structure 10 comprises the buffer element 50, when the buffer element 50 overlaps the first recess 30, it is a fact that the first substrate structure 10 overlaps the first recess 30. Additionally, as the flexible substrate 20 has the second recess 32, when the flexible substrate 20 is bent, the second recess 32 can also overlap the buffer element 50, fig. 1D, para. 0036).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the folding as taught by Wang in the system of Wu, Kuma Raju and Watamura in order to reduce stress force at the bending area eliminate the risk of the breakage of the flexible display panel, thereby improving the bending reliability of the flexible display panel and the durability of the product.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER T NGUYEN/     Primary Examiner, Art Unit 2693